              Case 2:20-cv-00849-RSM Document 13 Filed 10/05/20 Page 1 of 4




 1                                                                           Judge Ricardo S. Martinez

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
      ROMELIA PEREZ,
 8                           Plaintiff,                 Case No. 2:20-cv-00849 RSM
             v.
 9                                                       STIPULATION AND ORDER TO
      AMERICAN FAMILY INSURANCE                          AMEND DEADLINES IN JSR AND FOR
10    COMPANY,                                           AMENDMENT OF PLEADINGS

11                           Defendant.                 Noted for: October 1, 2020

12
                                                I. STIPULATION
13
            The parties to this action, by and through the undersigned counsel, hereby stipulate that
14
     the agreement contained in the Joint Status Report to mediate this matter within 90 days be
15
     amended allow for mediation to take place by November 30, 2020. See Dkt. 8 at ¶4(A). The
16
     paragraph should be amended to state:
17
            The parties agree to participate in mediation with an agreed-upon mediator, with the
18          costs of mediation paid by American Family, by December 31, 2020. The parties
            will work in good faith to complete initial discovery in order to facilitate a
19          meaningful mediation.

20   Good cause exists to continue this deadline as counsel for Plaintiff and Defendant became aware

21   of additional issues related to the claims in this action since the filing of the JSR for which the

22   parties require additional time to evaluate prior to mediation. Specifically, structural issues

23


                                                                       COLE | WATHEN | LEID | HALL, P.C.
      STIPULATION AND ORDER TO AMEND DEADLINES IN JSR AND            1505 WESTLAKE AVENUE NORTH, SUITE 700
      FOR AMENDMENT OF PLEADINGS- 1                                     SEATTLE, WASHINGTON 98109-6243
                                                                         (206) 622-0494/FAX (206) 587-2476
               Case 2:20-cv-00849-RSM Document 13 Filed 10/05/20 Page 2 of 4




 1   regarding the loss property were discovered which are undergoing expert evaluation. The parties

 2   require the expert’s conclusions before they can effectively mediate this matter.

 3           Further, in order to facilitate mediation, the parties also stipulate that the current October

 4   31, 2020, deadline to amend pleadings be continued to January 31, 2021. This continuance is

 5   warranted due to the outstanding discovery issues, and to afford the parties time to engage in

 6   meaningful ADR.

 7           The parties agree that there is good cause to amend the deadline for mediation as stated

 8   in the Joint Status Report and to continue the deadline for amending pleadings in this matter. A

 9   continuance will not prejudice either party’s case at trial, but failure to grant a continuance will

10   substantially prejudice the parties as it may adversely affect the likelihood of early resolution.

11   The parties agree that the Court should amend paragraph 4(A) of Dkt. 8 as outlined above, and

12   also continue the deadline for amending pleadings to January 31, 2020 pursuant to this

13   stipulation.

14           DATED this 1st day of October, 2020.

15   RUIZ & SMART PLAINTIFF LITIGATION                      COLE | WATHEN | LEID | HALL PC

16
      s/ Kathryn Knudsen (per email authorization)          s/Christopher J. Roslaniec
17   Isaac Ruiz, WSBA #35237                                Rory W. Leid, WSBA No. 25075
     Kathryn Knudsen, WSBA #41075                           Christopher J. Roslaniec, WSBA #40568
18   Attorneys for Plaintiffs                               Attorneys for Defendant
     95 S Jackson St Ste 100                                1505 Westlake Avenue North, Suite 700
19   Seattle, WA 98104                                      Seattle, WA 98109-6243
     T: (206) 203-9100                                      T: (206) 622-0494
20   iruiz@plaintifflit.com                                 rleid@cwlhlaw.com
     kknudsen@plaintifflit.com                              croslaniec@cwlhlaw.com
21

22

23


                                                                         COLE | WATHEN | LEID | HALL, P.C.
      STIPULATION AND ORDER TO AMEND DEADLINES IN JSR AND              1505 WESTLAKE AVENUE NORTH, SUITE 700
      FOR AMENDMENT OF PLEADINGS- 2                                       SEATTLE, WASHINGTON 98109-6243
                                                                           (206) 622-0494/FAX (206) 587-2476
              Case 2:20-cv-00849-RSM Document 13 Filed 10/05/20 Page 3 of 4




 1                                                 II. ORDER

 2          IT IS HEREBY ORDERED that paragraph 4.(A) of the July 28, 2020, Joint Status

 3   Report is amended to state:

 4          The parties agree to participate in mediation with an agreed-upon mediator, with the
            costs of mediation paid by American Family, by December 31, 2020. The parties will
 5          work in good faith to complete initial discovery in order to facilitate a meaningful
            mediation.
 6
            IT IS FURTHER ORDERED that the current October 31, 2020, deadline for amending
 7
     pleadings be continued to January 31, 2021.
 8
            DATED: October 5, 2020.
 9

10

11                                                 RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12

13

14   Presented by:

15   COLE | WATHEN | LEID | HALL, P.C.

     s/ Christopher J. Roslaniec
16   Rory W. Leid, WSBA No. 25075
     Christopher J. Roslaniec, WSBA #40568
17   Attorneys for Defendant American Family
     1505 Westlake Avenue, Suite 700
18   Seattle, WA 98109
     Tel: (206) 622-0494 | Fax: (206) 587-2476
19   rleid@cwlhlaw.com | croslaniec@cwlhlaw.com

20   Approved as to form:
21   Ruiz & Smart Plaintiff Litigation PLLC

22   s/ Kathryn Knudsen (per email authorization)
     Isaac Ruiz, WSBA #35237
23   Kathryn Knudsen, WSBA #41075
     Attorneys for Plaintiffs
                                                                     COLE | WATHEN | LEID | HALL, P.C.
      STIPULATION AND ORDER TO AMEND DEADLINES IN JSR AND          1505 WESTLAKE AVENUE NORTH, SUITE 700
      FOR AMENDMENT OF PLEADINGS- 3                                   SEATTLE, WASHINGTON 98109-6243
                                                                       (206) 622-0494/FAX (206) 587-2476
              Case 2:20-cv-00849-RSM Document 13 Filed 10/05/20 Page 4 of 4




 1   95 S Jackson St Ste 100
     Seattle, WA 98104
 2   T: (206) 203-9100; F: (206) 785-1702
     iruiz@plaintifflit.com; kknudsen@plaintifflit.com
 3
                                     CERTIFICATE OF SERVICE
 4
             The undersigned makes the following declaration certified to be true under penalty of
     perjury pursuant to RCW 9A.72.085:
 5
             On the date given below, I hereby certify that I caused the foregoing to be filed using the
 6   United States District Court for Western District of Washington – Document Filing System
     (CM/ECF) and a true and correct copy to be served on the following parties in the manner
 7   indicated:
 8     Attorney for Plaintiff:                        Via ECF
       Isaac Ruiz, WSBA #35237
 9     Kathryn Knudsen, #41075
       Ruiz & Smart Plaintiff Litigation PLLC
10     95 S Jackson St Ste 100
       Seattle, WA 98104
11     T: (206) 203-9100
       F: (206) 785-1702
12     iruiz@plaintifflit.com
       kknudsen@plaintifflit.com
13

14           I certify under penalty of perjury under the laws of the State of Washington that the
     foregoing is true and correct.
15
            Dated this 1st day of October, 2020, at Seattle, Washington.
16
                                                   s/ Sonia Chakalo
17                                                 Sonia Chakalo, Legal Assistant
                                                   schakalo@cwlhlaw.com
18

19

20

21

22

23


                                                                       COLE | WATHEN | LEID | HALL, P.C.
      STIPULATION AND ORDER TO AMEND DEADLINES IN JSR AND            1505 WESTLAKE AVENUE NORTH, SUITE 700
      FOR AMENDMENT OF PLEADINGS- 4                                     SEATTLE, WASHINGTON 98109-6243
                                                                         (206) 622-0494/FAX (206) 587-2476
